Exhibit 10.2 AMENDED AND RESTATED EMPLOYMENT AGREEMENT This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “ Agreement ”) is entered into, by and between MeetMe, Inc., a Delaware corporation (the “ Company ”), and (“ Executive ”) as of June 1, 2016, and amends and restates in its entirety the Employment Agreement between the Company and Executive dated as of , (the “ Prior Agreement ”). WHEREAS, the parties desire to enter into this Agreement to reflect Executive’s position and role in the Company’s business and to provide for Executive’s employment by the Company, upon the terms and conditions set forth herein. WHEREAS, this Agreement shall become effective on the date first above written (the “ Effective Date ”) and shall replace and supersede the Prior Agreement and all prior agreements related to the subject matter hereof, except as otherwise provided in Section 13(a) below. WHEREAS, Executive has agreed to certain confidentiality, non-competition and non-solicitation covenants contained hereunder, in consideration of the benefits provided to Executive under this Agreement. WHEREAS, certain capitalized terms shall have the meanings given those terms in Section 3 of this Agreement. NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree as follows: 1. Employment . The Company hereby agrees to employ Executive, and Executive hereby accepts such employment and agrees to perform Executive’s duties and responsibilities, in accordance with the terms, conditions and provisions hereinafter set forth. Employment Term . This Agreement shall be effective as of the Effective Date, and shall continue until third anniversary of the Effective Date, unless the Agreement is terminated sooner in accordance with Section 2 below. In addition, the term of the Agreement shall automatically renew for periods of one year unless the Company gives written notice to Executive, at least 60 days prior to the end of the initial term or at least 60 days prior to the end of any one-year renewal period, that the Agreement shall be terminated. The period commencing on the Effective Date and ending on the date on which the term of Executive’s employment under the Agreement shall terminate is hereinafter referred to as the “ Employment Term .” The Company’s termination of this Agreement upon the three year anniversary of the Effective Date or at the end of any one-year renewal period shall be considered an involuntary termination of Executive’s employment under this Agreement if (i) Executive is willing and able to continue performing services under terms similar to those in this Agreement, (ii) the Company does not offer Executive continued employment on terms substantially similar to those in this Agreement, and (iii) Executive’s employment terminates other than for Cause (as defined in Section 3), death, Disability (as defined in Section 3) or resignation by Executive without Good Reason (as defined in Section 3) at the date of such termination of the Agreement. Duties and Responsibilities; Principal Place of Employment . During the Employment Term, Executive shall report to the Chief Executive Officer of the Company (the “
